USCA11 Case: 22-10043      Date Filed: 11/09/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 22-10043
                   Non-Argument Calendar
                   ____________________

MICHAEL WAYNE LATHERS,
                                            Petitioner-Appellant,
versus
WARDEN,
ATTORNEY GENERAL, STATE OF ALABAMA,


                                          Respondents-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 1:21-cv-00207-MHH-SGC
                   ____________________
USCA11 Case: 22-10043          Date Filed: 11/09/2022       Page: 2 of 6




2                        Opinion of the Court                   22-10043


Before WILSON, LUCK and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Michael Wayne Lathers, proceeding pro se,
appeals the district court’s order dismissing his motion for relief
from judgment under Federal Rule of Civil Procedure 60(b)(6) as
an impermissible second or successive 28 U.S.C. § 2254 habeas
corpus petition. On appeal, Lathers contends that the district court
abused its discretion by denying his motion because a Rule 60(b)(6)
motion permits him to circumvent the jurisdictional requirements
of 28 U.S.C. § 2244. Having read the appellant’s brief and reviewed
the record, we affirm the district court’s order dismissing Lathers
Rule 60(b)(6) motion for relief. 1
                                       I.
       We review a district court’s order denying a Rule 60(b)(6)
motion for abuse of discretion. Lambrix v. Sec’y, Fla. Dep’t of
Corr., 851 F.3d 1158, 1170 (11th Cir. 2017). We review a district
court’s order dismissing a petition for a writ of habeas corpus de
novo. San Martin v. McNeil, 633 F.3d 1257, 1265 (11th Cir. 2011).
                                       II.
       At the outset, we consider whether the district court had
jurisdiction to consider a Rule 60(b) motion. See Williams v.

1 The appellant did not serve the appellees with his underlying complaint;
thus, they did not file an appellate brief.
USCA11 Case: 22-10043       Date Filed: 11/09/2022    Page: 3 of 6




22-10043              Opinion of the Court                       3

Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007) (“Federal courts are
obligated to inquire into subject-matter jurisdiction sua sponte
whenever it may be lacking.” (quotation marks omitted)). We will
liberally construe pro se filings “to discern whether
jurisdiction . . . can be founded on a legally justifiable base.”
Fernandez v. United States, 941 F.2d 1488, 1491 (11th Cir. 1991).
Accordingly, courts are obligated to “look behind the label” of pro
se inmate filings to determine whether they are cognizable under
“a different remedial statutory framework.” United States v.
Jordan, 915 F.2d 622, 624 25 (11th Cir. 1990).
       Under Fed. R. Civ. P. 60(b), a district court may relieve a
party from a final judgment or order for the following reasons:
      (1) mistake, inadvertence, surprise, or excusable
      neglect;
      (2) newly discovered evidence that, with reasonable
      diligence, could not have been discovered in time to
      move for a new trial under Rule 59(b);
      (3) fraud (whether previously called intrinsic or
      extrinsic), misrepresentation, or misconduct by an
      opposing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has
      been reversed or vacated; or applying it prospectively
      is no longer equitable; or
      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b) (emphasis added).
USCA11 Case: 22-10043        Date Filed: 11/09/2022     Page: 4 of 6




4                      Opinion of the Court                22-10043

        Under the Antiterrorism and Effective Death Penalty Act
(“AEDPA”), federal courts are precluded from granting habeas
relief on claims that were previously adjudicated on the merits in
state court, unless the adjudication “resulted in a decision that was
contrary to, or involved an unreasonable application of, clearly
established Federal law” or “resulted in a decision that was based
on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d).

        Under 28 U.S.C. § 2244(b), a state prisoner who wishes to
file a second or successive habeas corpus petition must move the
court of appeals for an order authorizing the district court to
consider such a petition. 28 U.S.C. § 2244(b)(3)(A). If a petitioner
submits a successive § 2254 petition without first receiving
authorization, a district court is without jurisdiction to hear the
case and must dismiss the petition. Burton v. Stewart, 549 U.S. 147,
157, 127 S. Ct. 793, 799 (2007).
      In the habeas context, the Supreme Court has held that Rule
60(b) motions are to be considered impermissible second or
successive habeas petitions if the prisoner either (1) raises a new
ground for substantive relief, or (2) attacks the habeas court’s
previous resolution of a claim on the merits. Gonzalez v. Crosby,
545 U.S. 524, 531-32, 125 S. Ct. 2641, 2647-48 (2005). On the other
hand, a Rule 60(b) motion can proceed if “neither the motion itself
nor the federal judgment from which it seeks relief substantively
addresses federal grounds for setting aside the movant’s . . .
USCA11 Case: 22-10043         Date Filed: 11/09/2022    Page: 5 of 6




22-10043               Opinion of the Court                         5

conviction.” Id. at 533, 125 S. Ct. at 2648. Thus, a Rule 60(b)
motion would be proper, for example, if it (1) asserts that a federal
court’s previous habeas ruling that precluded a merits
determination (i.e., a procedural ruling such as a failure to exhaust,
a procedural bar, or a statute-of-limitations bar) was in error; or
(2) attacks a defect in the federal habeas proceeding’s integrity,
such as a fraud upon the federal habeas court. Id. at 532-36, 532-33
nn.4-5, 125 S. Ct. 2648-50, 2647-49 nn.4-5.
                                    III.
       The record here demonstrates that the district court did not
abuse its discretion by dismissing Lathers’s Rule 60(b)(6) motion
because the motion was an impermissible second or successive
§ 2254 petition. The district court had the authority to look behind
the label of Lathers’s motion and recharacterize it to the relevant
statutory framework. See Fernandez, 941 F.2d at 1491; Jordan, 915
F.2d at 624-25. Although Lathers may have framed his claim as a
Rule 60(b)(6) motion based on “defects” in the judicial system, he
directly attacked the validity of his conviction. Lathers argued that
he was entitled to a hearing on his “stand your ground” defense,
based on developments in Alabama caselaw, that would have
placed his conviction in question. This claim directly attacked the
validity of his conviction.
       Further, the record demonstrates that Lathers filed his initial
§ 2254 petition in 2013, which the district court denied and
dismissed with prejudice. This Court denied a COA. Lathers has
only filed one application for leave to file a successive § 2254
USCA11 Case: 22-10043         Date Filed: 11/09/2022    Page: 6 of 6




6                      Opinion of the Court                 22-10043

petition, which this Court also denied. Because Lathers merely
reasserted arguments raised in a previous § 2254 petition, his
instant Rule 60(b)(6) motion was, in effect, an impermissible
second or successive § 2254 petition. Gonzalez, 545 U.S. at 531-32,
125 S. Ct. at 2647-48. Thus, we conclude that the district court
correctly found that because Lathers had not sought leave to apply
to file such a pleading before this Court, it lacked jurisdiction over
the pleading and dismissed the motion. See 28 U.S.C. §
2244(b)(3)(A).
        Moreover, Lathers’s argument that Rule 60 allows him to
circumvent the jurisdictional requirements of § 2244 is
unsupported. The Court in Gonzalez explicitly stated that Rule
60(b) motions must assert that the previous procedural ruling was
in error or indicate a defect in the habeas proceeding’s integrity,
which Lathers did not do in his Rule 60(b)(6) motion below.
Gonzalez, 545 U.S. at 532-36, 532-33 nn.4-5, 125 S. Ct. at 2648-50,
2647-49 nn.4-5. Instead, Lathers reasserted his previous petition’s
claim, which did not satisfy the standard set out in Gonzalez.
Accordingly, based on the aforementioned reasons, we affirm the
district court’s order dismissing Lather’s Rule 60(b)(6) motion for
relief.
       AFFIRMED.